EXHIBIT 10.1

The following vesting acceleration provisions shall apply to all restricted
stock units granted to Executives Grade 11 and above subsequent to any initial
hire-on grants:

 

  •  

Upon a Change in Control (as defined herein), 25% of the remaining unvested
restricted stock units shall immediately vest. Further, in the event that the
Executive is Involuntarily Terminated prior to the first anniversary of the
Change in Control, 50% of the remaining unvested restricted stock units shall
immediately vest, provided that such acceleration would not result in any
adverse accounting effects.

 

  •  

“Involuntary Termination” shall mean any termination without Cause as well as
any instance of Constructive Termination. For this purpose, a Constructive
Termination shall occur when the Executive resigns within ninety (90) days
following the end of the Cure Period (as defined below) as a result of the
occurrence of any of the following without the Executive’s consent: (i) the only
position available at the successor or surviving company entails a relocation of
more than 50 miles from the Executive’s then present location, (ii) a material
reduction in the Executive’s base salary, relative to the Executive’s base
salary as in effect immediately prior to such reduction, occurs, or (iii) a
material diminution of the Executive’s authority, duties, or responsibilities,
relative to the Executive’s authority, duties, or responsibilities in effect
immediately prior to such reduction occurs; provided, however, that the
Executive must provide written notice to the Board of Directors of the Company
(the “Board”) of the condition that could constitute a “Constructive
Termination” event within ninety (90) days of the initial existence of such
condition and such condition must not have been remedied by the Company within
thirty (30) days (the “Cure Period”) of such written notice.

 

  •  

“Cause” shall mean (i) continued failure to perform substantially the
Executive’s duties, which standard of duties shall be referenced to the
standards set by the Company at the date of the restricted stock unit agreement
(other than as a result of sickness, accident or similar cause beyond your
reasonable control) after receipt of a written warning and the Executive being
given thirty (30) days to cure the failure; (ii) willful misconduct or gross
negligence, which is demonstrably injurious to the Company or any of its
Subsidiaries (as such term is defined in the Plan), including without limitation
willful or grossly negligent failure to perform the Executive’s material duties
as an officer or employee of the Company or any of its Subsidiaries or a
material breach of the restricted stock unit agreement, the Executive’s
employment agreement (if any) or the Executive’s Proprietary Information and
Inventions Agreement with the Company; (iii) conviction of or plea of nolo
contendere to a felony; or (iv) commission of an act of fraud against, or the
misappropriation of property belonging to, the Company or any affiliated
company, employee, customer or supplier of the Company.

 

  •  

“Change in Control” shall mean the occurrence of any of the following events:

(i) A change in the composition of the Board occurs within a one-year period, as
a result of which fewer than a majority of the incumbent directors are directors
who either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the aggregate of the original directors who were
still in office at the time of the election or nomination and the directors
whose election or nomination was previously so approved (the “continuing
directors”); or

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company



--------------------------------------------------------------------------------

representing more than 50% of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company;

(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization more than 50% of the voting power of the outstanding securities
of each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity;

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

For purposes of subsection (i) above, the term “look-back” date shall mean the
date 24 months prior to the date of the event that may constitute a Change in
Control.

For purposes of subsection (ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended but shall exclude (1) a trustee or other fiduciary holding
securities under an employee benefit plan maintained by the Company or a Parent
(as such term is defined in the Plan) or Subsidiary and (2) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Stock (as such term is defined in the
Plan).

Any other provision of this definition notwithstanding, a transaction shall not
constitute a Change in Control if its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

Notwithstanding the foregoing, the Committee has reserved the right, to the
extent the Committee deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the vesting acceleration provisions described above
to ensure that the awards of restricted stock units are made in a manner that
qualifies for exemption from or compliance with Section 409A of the Internal
Revenue Code of 1986, as amended.